By the Court,
Norcross, C. J.:
This is an action brought by the plaintiff, respondent herein, against the defendants, appellants herein, to recover damages in the sum of $10,000 for personal injuries sustained by the plaintiff on account of falling into an excavation alleged to have been made by the defendants in the sidewalk on the south side of Miner Avenue, in the town of Goldfield, and in front of the premises of defendants, which said excavation, it is alleged, the defendants had negligently failed to properly safeguard to prevent accidents to pedestrians passing along and upon said Miner Avenue. The case was tried by the court without a jury, and a judgment for damages awarded in favor of plaintiff for the sum of $3,500. From the judgment and from an order denying defendants’ motion for a new trial, this appeal is taken.
That plaintiff fell into the excavation which was admittedly *504dug for the benefit of defendants and appellants, and thereby-sustained serious injuries, is not disputed, nor is it claimed upon this appeal that the damages are excessive, considering the injuries sustained, but it is contended that defendants are not legally responsible therefor. The defendants interposed two defenses: First—That the excavation was made by an independent contractor who contracted for a certain specific price to dig the excavation and to properly protect it so as to prevent accidents to those who might be traveling upon the street. Second—That defendants exercised due care in thoroughly safeguarding the excavation.
1. In support of the defense first mentioned defendants offered in evidence the, following written instrument: "Goldfield, Nevada, May 4, 1907. The undersigned agree to excavate the entrance to basement of warehouse on Miner Avenue for Feutsch & Gasser, for the sum of Ten Dollars ($10.00), and to keep same covered for the protection of pedestrians until permanent doors are put in place. D. B. Gallagher. Witnesses: John M. McNulty. A. Carlin.” Objection having been interposed to its admission, it was admitted subject to objection, and later, when the court came to decide the case, it was stricken out.
The court rendered a written opinion in the case from which we quote the following, with reference to this writing: "In fact, the paper itself and taken in connection with other ■facts introduced in evidence has a very strong tendency to discredit this paper as being a bona fide instrument—whatever it may be called. The evidence of the defendant Feutsch shows that Gallagher had the contract for the excavation of this basement, and it would seem rather peculiar under the circumstances that an independent writing should be drawn up with so much care, executed in the presence of two witnesses, for a $10 contract, and especially relieving the defendants for a violation of the statutes. Again, the only thing that the defendant Feutsch seemed to know about this instrument was that the signature of Gallagher was genuine. He did not see him sign the instrument. He did not know who wrote the instrument. He knew nothing whatever about it, except the fact that Gallagher’s signature was genuine. No witnesses *505were called to prove the execution of this instrument—neither Gallagher, nor McNulty, nor Carlin, whose signatures appear to be attached as witnesses. In fact, I think the paper is entirely discredited.”
In any event, this is not such a case that the defendants could be relieved of responsibility by showing that, if negligence existed, it ivas the fault of an independent contractor. An excavation of the character of the one in question in this case dug in a well-traveled street or thoroughfare is inherently dangerous to third persons traveling thereon, and likely to lead to injury to them unless thoroughly safeguarded, and it is incumbent upon the proprietor to foresee such mischief, and to take precautions against it, and he cannot shift the responsibility to an independent contractor so as to relieve himself. (1 Thompson, Com. on Negligence, secs. 652, 653; Village of Jefferson v. Chapman, 127 Ill. 438, 20 N. E. 33, 11 Am. St. Rep. 136; Barry v. Terkildsen, 72 Cal. 254, 13 Pac. 657, 1 Am. St. Rep. 55; Colgrove v. Smith, 102 Cal, 220, 36 Pac. 411, 27 L. R. A. 590; Spence v. Schultz, 103 Cal. 208, 37 Pac. 220; Gaslight Co. v. Norwalk, 63 Conn. 495, 28 Atl. 32; Railroad Co. v. Morey, 47 Ohio St. 207, 24 N. E. 269.) See, also, Comp. Laws, 271. Thompson, sivpra, sec. 653, says: "This principle has often been applied so as to charge a proprietor with liability for damages to a traveler -in consequence of one who has contracted with the proprietor to do work on his premises having made a dangerous excavation in the street, and failed properly to guard the same for the protection of the traveling public. These decisions generally proceed upon the principle that where work to be done necessarily constituted an obstruction or defect in the street which renders it dangerous to travelers, unless properly guarded or shut off from public use, the principal for whom the work is done cannot defeat a just claim for damages by proving that the work which constituted the defect or' obstruction was the work of an independent contractor.”
2. From the opinion of the trial judge we quote the following: "We now come to the next defense—that is, that the excavation was thoroughly safeguarded by being entirely covered with three planks 2x12 inches wide and by a door which *506entirely covered the excavation rendering it absolutely impossible for any one to fall into it. In addition to that, it is alleged, and there was evidence to prove, there were four barrels placed, one at each corner of the excavation, with planks laid on the top of the barrels, constituting a railing or fencing around the excavation. If this was done, then it certainly was a safeguard to protect pedestrians, as it vrould be impossible under the circumstances for any one to fall into the excavation without removing the planks or door. The evidence, however, fully establishes the fact that the plaintiff did 'fall into that excavation, and that by such fall she was injured. The testimony further shows that at the time she fell into the excavation there was no safeguard whatever around it, no barrels, no plank, nor anything in the .nature of a covering or a fence or any obstruction whatever to prevent the plaintiff from falling. The evidence of the plaintiff and of her sister c.learly establishes the fact that the plaintiff fell into the excavation. It establishes the fact without a contradiction that the sister went into the saloon and got the bartender to assist her in dragging the plaintiff out of this excavation. The evidence of Mrs. Osborn shows that it was very dark at the place where this excavation was sunk; that herself, her husband, and two others came out to hunt for the $5 which plaintiff claimed to have lost when she fell into the excavation; that her husband got down into the excavation; that there was loose dirt and rock in the bottom of the same, and that, when he stood up in the bottom, his head barely reached the top of the excavation; that he is about five feet, eight inches tall. Her evidence also corroborates the evidence of plaintiff and her sister that it was very dark, and that there was no light by which they could, see this excavation, and that they had to light matches. She also testifies that there was no covering of any kind, no safeguards of any kind whatever around this excavation to prevent any one from walking right into it. As we have before shown by the statute (section 271 of the Compiled Laws), it was the duty of the defendants to see that the excavation was substantially safeguarded, sufficient to securely guard against danger to persons and animals from falling into the same. The defendants do not claim that they ever ordered any safe*507guards whatever to be placed around this excavation, or that they personally placed any safeguards, or that they knew any safeguards had been placed around it, except the defendant Feutsch testifies that he saw this place some time between 5 and 7 o’clock of the evening on which the accident occurred, and that these safeguards were around the place as has been testified to by the witness Nolting. But the credibility of this evidence is to be tested, first, by the interest of the defendant Feutsch in the result of this trial; second, by other facts and circumstances connected with the transaction and occurring immediately after the accident happened. It does not appear that during the night of the accident any of the defendants or any one connected with the defendants even suggested that this excavation had been safeguarded in any way. On the contrary, the defendant Feutsch at the house of the plaintiff in the presence of the plaintiff, her sister, and the witness Maggie Walters stated, as testified to by all three of the last-named persons, that he was sorry the plaintiff was hurt, he was sorry that the hole or excavation had not been covered, and for them to take good care of the plaintiff and that he would pay all expenses. This evidence is not contradicted by the defendant Feutsch in any manner whatever. In fact, it is corroborated by the evidence of Feutsch himself, who testifies that he proposed to pay the expenses and the doctor bills. At that time he had apparently no other idea than that the defendants were liable for the injuries which had been suffered by the plaintiff. Afterwards he seemed to have discovered that the defendants were not liable and then not only declined to pay any expenses whatever, but even regretted that he had given the plaintiff a bottle of whisky because he was in no way responsible for the injury. In view of all the evidence and the facts surrounding the case as testified to by the witnesses, I cannot escape the conviction that no safeguards whatever were placed around that excavation, and that it was left entirely unprotected. It is true that the witness Olson and the witness Nolting testified that they saw the excavation at about 6 o’clock on the evening of the accident, and that the same was safeguarded as heretofore described. In view of all the facts, however, I have grave doubts as to *508the correctness of the testimony of the witnesses in that respect. They may have testified honestly as to having seen the excavation covered by planks and a door and protected by the barrels and planks, but, as to the date when they saw them, I think they must be mistaken, and I have no doubt but that the excavation was thoroughly guarded the next day after the accident, at which time extraordinary efforts were made to guard against further accident. They not only from the description of the safeguards completely covered the excavation so that persons could safely walk across the same, but in addition to that placed barrels all around it so that it could not be reached.”
It is very strenuously urged upon this appeal that the finding of the trial court to the effect that the excavation was not safeguarded prior to the accident is contrary to the evidence. It is true that two witnesses other than the defendant Feutsch testified that on the evening of the accident and prior thereto they had observed the excavation, and that it was safeguarded, and that they were positive of the date because it was the evening of the circus. Defendant Feutsch testified to the same effect. Upon the other hand, there is positive testimony that there were no safeguards around the excavation at the time of the accident; that it was not protected “either by electric lights, candles, barrels, or lumber. Nothing at all, rough dirt thrown on the sides.” The plaintiff, her sister, and another witness testified that upon the evening of the accident and shortly after it occurred the defendant Feutsch stated that "he was very sorry the place was not ■covered up” or “was sorry the hole wasn’t covered.” In his testimony he does not deny that he made such statements. It would be quite remarkable if the defendant knew that the excavation was protected in the manner claimed prior to the accident that he would not comment upon the removal of the safeguards, but, upon the contrary, the testimony stands uncontradicted that he expressed a regret that the hole was not covered.
Counsel for appellants’ theory of the case appears to be that the excavation was safeguarded as claimed prior to the accident, but that in the meantime some unknown person or per*509sons, without the knowledge of defendants, had removed the barriers. Defendant' Feutsch testified:' "I know they had three planks and they used the same ones every night.” He also says he saw the door and the four barrels, saw the hole for three or four weeks thereafter until the door was put in place. He did not go to look at the hole that night after the injury, and did not see it until the next day about noon. He testified: "I know that they covered it up when I came back.”
From all of the evidence in the case we cannot say that the' conclusion of the trial court that the excavation was not safeguarded until after the accident is contrary to the evidence. The trial court is the exclusive judge of the credibility of the witnesses, and, as this court has frequently decided, only in cases where a judgment is without substantial evidence to support it is this court authorized to disturb the judgment for want of evidence.
The judgment and order denying the motion for a new trial are affirmed.